DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13: recites “wherein the upper clamp plate and the upper hair contact surface are twisted relative to the top and the upper grip” and “wherein the lower clamp plate and the lower hair contact surface are twisted relative to the top and the lower grip”; however, this language was not present in applicant’s original disclosure and appears to directly conflict with applicant’s own figures. While applicant’s disclosure provides support for the plates and hair contact surfaces to be twisted relative to the respective grips, there is no support in applicant’s disclosure for this twist to be relative to the top of its respective arm; to the contrary, applicant’s Figures 1 and 4 clearly illustrate the “top” of each arm (3 & 4, Fig 4) to also be twisted along the same angle as the hair contact surface and clamp plates. So this language is new matter. 
Claim 19: recites “wherein the upper and lower hair contact surfaces are smooth and free of any features”; however, this language is new matter and applicant’s disclosure does not define the term “features” such that applicant cannot now claim the absence of “features” without explaining somewhere in the disclosure what “features” this should be interpreted to include and exclude. This is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19: recites “wherein the upper and lower hair contact surfaces are smooth and free of any features”; however, applicant’s disclosure does not indicate what the term “features” is meant to include or exclude making it impossible to determine the metes and bounds of this new language and new claim. Does this mean there can be no coating on the clamp plate/hair contact surface? Does it mean that comb teeth can still be present next to the clamp plates/hair contact surfaces? For examination purposes, the claim will be treated as reciting “wherein the upper and lower hair contact surfaces are smooth”. Clarification or correction is requested.   
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 and 17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmider (US 20110061672).
Claim 13: Schmider discloses a hair styler (1, see Fig 1) comprising an upper arm including an upper grip (11) and an upper clamp head (7)  including a top surface (top of 7) and an upper clamp plate (7) with an upper hair contact surface (bottom of 7) and the upper clamp plate and its surfaces are both twisted relative to the upper grip (11; the office notes that applicant’s own disclosure has no support for the plate to be twisted relative to the top as claimed, so Schmider is interpreted to teach this in as much as applicant does); a lower arm including a lower grip (2) and a lower clamp head (3), the lower clamp head including a top (bottom surface of 3) and a lower clamp plate (3) including a lower hair contact surface (top surface of 3) and the lower hair contact surface and lower clamp plate are twisted relative to the lower grip (see Fig 1; the office notes that applicant’s own disclosure has no support for the plate to be twisted relative to the top as claimed, so Schmider is interpreted to teach this in as much as applicant does). A hinge (8) attaches the upper and lower arms together such that the upper and lower arms are openable (see Fig 1) and closeable relative to one another and the styler is configured to receive hair between the upper and lower hair contacting surface when the styler is in a closed position because that is how curling irons are known to work. 
Claim 14: Schmider discloses the invention of claim 1 and illustrates the hair contacting surfaces mating together, meaning they have the same twist angle and fit together when the styler is in the closed position [0018] (see Fig 1). 
Claim 17: Schmider discloses the invention of claim 1 and further discloses a heating system [0008] configured to deliver heat to hair positioned between the upper and lower hair contact surfaces [0008]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamore (US 6070596) in view of Schmider (US 20110061672). 
Claims 1, 5-8, 10, 12-15, 17-18: Altamore discloses a hair curling device (10) comprising: an upper gripping portion (21) and a lower gripping portion (17), the upper gripping portion and the lower gripping portion being open and closed via a hinge structure (42); wherein an upper clamping head (20) is connected to the upper gripping portion, a lower clamping head (19) is connected to the lower gripping portion, an upper clamping surface (22) is provided on the upper clamping head, a lower clamping surface (16) is provided on the lower clamping head, and the upper clamping surface and lower clamping surface are shaped so as to mate together (see Fig 3). Extending between the upper clamping head and the upper clamping surface has an upper heat insulating end piece (32; Col 4, 10-24) that acts as an auxiliary gripping portion at an end of the upper clamping head and between the lower clamping surface and the lower clamping head extends a lower head insulating layer (30; Col 4, 10-24) that also acts as an auxiliary gripping portion arranged at an end of the lower clamping head. A series of upper side teeth (24a, Fig 5) are arranged at an outer edge of the upper clamping surface and lower side teeth (25) are arranged at an outer edge of the lower clamping surface (see Fig 3). The upper clamping surface is a heating surface of the upper heat generating plate and the lower clamping surface is a heating surface of the lower heat generating plate (Col 2, 45-53 & Col 4, 45-55). The upper twisted deflection angle is 0o and is formed as an intersection angle between an inner side plane of the upper gripping portion and a plane where an end of the upper clamping surface facing away from the inner side plane of the upper gripping portion is located and the lower twisted deflection angle is 0o and is formed as an intersection angle between an inner side plane of the lower gripping portion and a plane where an end of the lower clamping surface facing away from the inner side plane of the lower gripping portion is located with the upper and lower deflection angles being equal. The deflection angle is relative to the gripping portions and the 0o angles of deflection are formed along a long axis of the respective gripping portions. The upper and lower hair contact surfaces fit together when in the closed position by sharing the same twist/deflection angles (see Figs 1-3). 
Altamore discloses the invention essentially as claimed except for the twisted angles of deflection being greater than zero and equal to 60-120 degrees all along a long axis of the upper gripping portion and the lower gripping portion, which would also result in the gripping portion being arranged at an end of the upper and lower gripping portions facing away from the gripping portions. 
Schmider, however, discloses a hair curling device and discloses providing the clamping surfaces at equal twisted deflection angles of 180-1080 degrees [0009] with this angle being relative to the gripping portion and formed along a long axis of the gripping portion in order to more easily allow a user to curl their hair into tighter curls if so desired [0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curling iron of Altamore by providing the clamping surfaces with a twisted deflection angle relative to the respective gripping portions in view of Schmider in order to allow a user to create different curl styles as so desired.
Modified Altamore discloses the invention essentially as claimed except for the twisted deflection angle being between 60-120 degrees. However, in this case, selecting a given angle of deflection would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application at least because this twisted deflection angle dictates how helical the curls made by the device will be so if a user desired more a wave than a tight curl, then one would find it obvious to provide the deflection angle less than 180-1080 degrees and instead in a range of 60-120 degrees if this is the tightness of curl a user desired and since Schmider teaches that you would vary this angle depending on the type of curls one desired to make in the hair.	
Claim 19: Altamore discloses the upper and lower hair contact surfaces including a series of smooth ridges and teeth but no other surface texturing. Because applicant’s own device discloses a series of teeth Altamore, as best understood, is interpreted to disclose the hair contact surfaces being “smooth” and “free of any features” besides these teeth and ridges forming additional teeth. So Altamore is interpreted to disclose these limitations in as much as applicant does. 
Claim 20: Altamore discloses the device further comprising an upper end grip and a lower end grip opposite the upper and lower grips (see annotations). 

    PNG
    media_image1.png
    278
    748
    media_image1.png
    Greyscale

Claims 4, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamore (US 6070596) in view of Schmider (US 20110061672) as applied to claims 1 and 13 above and further in view of Shami (US 20160360846). 
Claims 4, 9, and 16: Modified Altamore discloses the invention of claim 1 (as outlined above) and modified Altamore further discloses the upper heat generating plate having a twisted deflection angle relative to its respective gripping portion and the lower heat generating plate having the lower twisted deflection angle is twisted with respect to the lower gripping portion and the presence of the insulators as taught by Altamore would result in a temperature difference between the upper clamping surface and upper clamping head as well as a temperature difference between the lower clamping surface and the lower clamping head because that is what an insulator does. 
Modified Altamore discloses the invention essentially as claimed except for the insulating layer being made of a foam instead of a plastic. Shami, however, discloses a heated hair styling appliance (100) with two arms and a series of heat insulating elements [0014] and indicates that plastics, gels, and foams are all known equivalent insulators known to be used in hair stylers. Since Shami shows that gels and foams are an equivalent structure known in the art.  Therefore, because these two insulators were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an insulating gel or foam for the insulating plastic disclosed by Altamore.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamore (US 6070596) in view of Schmider (US 20110061672) and further in view of Shami (US 20160360846). 
Claim 11: Altamore discloses a hair curling device (10) comprising: an upper gripping portion (21) and a lower gripping portion (17), the upper gripping portion and the lower gripping portion being open and closed via a hinge structure (42); wherein an upper clamping head (20) is connected to the upper gripping portion, a lower clamping head (19) is connected to the lower gripping portion, an upper clamping surface (22) is provided on the upper clamping head, a lower clamping surface (16) is provided on the lower clamping head, and the upper clamping surface and lower clamping surface are shaped so as to mate together (see Fig 3). Extending between the upper clamping head and the upper clamping surface has an upper heat insulating end piece (32; Col 4, 10-24) that acts as an auxiliary gripping portion at an end of the upper clamping head and between the lower clamping surface and the lower clamping head extends a lower head insulating layer (30; Col 4, 10-24) that also acts as an auxiliary gripping portion arranged at an end of the lower clamping head. A series of upper side teeth (24a, Fig 5) are arranged at an outer edge of the upper clamping surface and lower side teeth (25) are arranged at an outer edge of the lower clamping surface (see Fig 3). The upper clamping surface is a heating surface of the upper heat generating plate and the lower clamping surface is a heating surface of the lower heat generating plate (Col 2, 45-53 & Col 4, 45-55). The upper twisted deflection angle is 0o and is formed as an intersection angle between an inner side plane of the upper gripping portion and a plane where an end of the upper clamping surface facing away from the inner side plane of the upper gripping portion is located and the lower twisted deflection angle is 0o and is formed as an intersection angle between an inner side plane of the lower gripping portion and a plane where an end of the lower clamping surface facing away from the inner side plane of the lower gripping portion is located with the upper and lower deflection angles being equal. 
Altamore discloses the invention essentially as claimed except for the twisted angles of deflection being greater than zero all along a long axis of the upper gripping portion and the lower gripping portion, which would also result in the gripping portion being arranged at an end of the upper and lower gripping portions facing away from the gripping portions and the insulating layer being made of a foam. 
Schmider, however, discloses a hair curling device and discloses providing the clamping surfaces at equal twisted deflection angles of 180-1080 degrees [0009] with this angle being relative to the gripping portion and formed along a long axis of the gripping portion in order to more easily allow a user to curl their hair into tighter curls if so desired [0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curling iron of Altamore by providing the clamping surfaces with a twisted deflection angle relative to the respective gripping portions in view of Schmider in order to allow a user to create different curl styles as so desired.
Modified Altamore discloses the invention essentially as claimed except for the insulating layer being made of a foam instead of a plastic. Shami, however, discloses a heated hair styling appliance (100) with two arms and a series of heat insulating elements [0014] and indicates that plastics, gels, and foams are all known equivalent insulators known to be used in hair stylers. Since Shami shows that gels and foams are an equivalent structure known in the art.  Therefore, because these two insulators were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an insulating gel or foam for the insulating plastic disclosed by Altamore.
Response to Arguments
Applicant’s arguments filed 4/11/22 have been considered but are not persuasive.
Applicant argues that the combination of Altamore in view of Schmider fails to teach “the upper twisted deflection angle being an intersection angle between an inner side plane of the upper gripping portion and a plane where an end of the upper clamping surface facing away from the inner side plane is located” and this same requirement for the lower twisted deflection angle. 

    PNG
    media_image2.png
    367
    748
    media_image2.png
    Greyscale


This argument is not persuasive (see annotations) because as outlined above Altamore teaches these two arbitrarily defined “planes” (see annotations) and the proposed modification would result in these angles being twisted as claimed. A first plane can be defined as tangent to the surface of the curves of the clamping surfaces and a second defined by the flattened portions of the gripping portions (see annotations) and the proposed modification to twist only the heated portions forming the clamping surfaces meets the claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772